DETAILED ACTION
The Art Unit location of your application in the USPTO has changed.  To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Art Unit 1799.



Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Group I, Claims 1-9, in the reply filed on 8/1/2022 is acknowledged.

Claims 10-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/1/2022.

Information Disclosure Statement
The information disclosure statement dated 10/22/2019 has been considered and made of record.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 4, 8 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dodgson (US 2007/0264705).
With respect to claim 1, the reference of Dodgson discloses a microfluidic device (Fig. 1a)(reproduced below) that includes a body having a first end, a second end, two lateral edges, an upper side, a lower side, a first layer region (10) between a medial plane (22) of the body and the lower side, and a second layer region (20) between the medial plane and the upper side; where the first layer region (10) defines one or more rows of wells (12), each well open at the medial plane and having a bottom between the medial plane and the lower side; and where the second layer region (20) defines one or more elongated channels (32) open at the medial plane and having a top between the medial plane and the upper side, each elongated channel of the one or more elongated channels aligned with a respective one of the rows of wells such that the respective elongated channel is in fluid communication with each of the wells well in the respective one of the row of wells.

    PNG
    media_image1.png
    586
    970
    media_image1.png
    Greyscale
With respect to claim 3, the reference of Dodgson discloses that the first layer region (10) is defined by a first material layer having a first surface and a second surface; the second layer region (20) is defined by a second material layer having a first surface and a second surface; and where: the second surface of the first material layer defines the lower side of the body; the first surface of the second material layer defines the upper side of the body; and the first surface of the first material layer contacts the second surface of the second material layer along the medial plane (See Fig. 1a).
With respect to claim 4, the reference of Dodgson discloses that the body can include PDMS (¶[0033]).
With respect to claim 8, the reference of Dodgson discloses that the body defines one or more inlet channels (24,26) and one or more outlet channels (28, 30), each inlet channel extending through an exterior surface of the body to a first end of a respective one of the one or more elongated channel(s) channels, and each outlet channel extending from a second end of a respective one of the one or more elongated channel(s) channels through the exterior surface of the body (See Fig. 1a).
With respect to claim 9, the reference of Dodgson discloses that the one or more inlet channels (24, 26) and the one or more outlet channels (28, 30) extend through the top upper side of the body (See Fig. 1a).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Dodgson (US 2007/0264705) in view of Fernandez Ledesma et al.(US 2018/0327702).
The reference of Dodgson has been discussed above with respect to claim 1.
With respect to claim 2, while the reference of Dodgson discloses that the device can include a 2D array of wells (12) (¶[0030]), the reference is silent with respect to the use of a separate elongated channel (32) with each row of wells.
The reference of Fernandez Ledesma et al. discloses that when communicating a plurality of elongated channels (1) with a 2D array of wells (2), it is known to provide a separate elongated channel (1) with each row of wells (2) (Fig. 2).
In view of this teaching and in the absence of a showing of unexpected results, it would have been obvious to one of ordinary skill in the art to provide a plurality of elongated channels when using a 2D array of wells in the device of the primary reference for the known and expected result of allowing each row of wells in the array to be contacted with different culture or test media.

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Dodgson (US 2007/0264705) in view of Collins et al.(US 2012/0135446).
The reference of Dodgson has been discussed above with respect to claim 1.
With respect to Claim 5, while the reference of Dodgson discloses that the device includes a first layer region (10), claim 5 differs by reciting that the first layer region is coupled to a first glass slide.
The reference of Collins et al. discloses when fabricating and using a microfluidic culture device (Fig. 11), it is known in the art to position the layers forming the culture chambers and channels on a glass slide (64) (glass substrate) (¶[0194]-[0195]).
In view of this teaching and in the absence of a showing of unexpected results, it would have been obvious to one of ordinary skill in the art to attach the bottom layer (10) of the primary reference of Dodgson to a glass slide or substrate for the known and expected result for providing support and ease of handling of the microfluidic device.
With respect to claim 6, the reference of Dodgson discloses that the substrate (10) can be transparent to give good visibility from below using a microscope (¶[0030]).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Dodgson (US 2007/0264705) in view of Kotera et al.(US 2014/0248698).
The reference of Dodgson has been discussed above with respect to claim 1.
With respect to claim 7, while the reference of Dodgson discloses that it is desirable to observe the wells (12) of the device using an inverted microscope (¶[0030]), the reference is silent with respect to the clamping frame required of claim 7.
The reference of Kotera et al. discloses that is it known in the art to employ a clamping frame (105) (Fig. 2) for supporting a microfluidic device for optical interrogation from below through the opening in the frame (105) (¶[0056]).
In view of this teaching and in the absence of a showing of unexpected results, it would have been obvious to one of ordinary skill in the art to provide the device of the primary reference of Dodgson with a frame device as suggested by the reference of Kotera et al. for the known and expected result of providing an art recognized means for supporting the microfluidic device during the culture and observation process.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The references of Suh et al.(US 2009/0093374) and Huang (US 2011/0183312) are cited as prior art which pertains microfluidic culture devices that include an array of wells and channels.
The reference of Dodgson et al. (US 2009/0305397) is cited as prior art which pertains to a microfluid culture device that is made out of PDMS.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H BEISNER whose telephone number is (571)272-1269 and fax number is (571)273-1269. The examiner can normally be reached on Mon-Fri from 8am to 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL A MARCHESCHI, can be reached on (571)272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/William H. Beisner/
Primary Examiner
Art Unit 1799 


WHB